Citation Nr: 0736906	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  01-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bleeding in the 
stomach, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for subdural hematoma, 
claimed as hematosis, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for wrist, ankle, neck, 
elbow and knee disorders, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fatigue, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In January 2003, the veteran testified a hearing held before 
the undersigned Veterans Law Judge.

When the veteran's claims were initially before the Board in 
December 2003, the case was remanded for further development.  

When this matter was again before the Board in September 
2005, the Board denied service connection for bleeding in the 
stomach; subdural hematoma; wrist, ankle, neck, elbow and 
neck disorders; and his application to reopen claims of 
service connection for a respiratory disorder, fatigue, and 
headaches.  The veteran appealed the Board's September 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a May 2007 order granted the 
parties' joint motion for remand, vacating the Board's 
decision and remanding the case for compliance with the terms 
of the joint motion.

In July 2000, the veteran completed a VA Form 21-22, 
"Appointment of Veterans Service Organization as Claimant's 
Representative," showing that he had chosen the Arizona 
Veterans Service Commission to represent him.  After the 
Board's September 2005 decision, in February 2006 the veteran 
completed a VA Form 21-22a, "Appointment of Individual as 
Claimant's Representative," reflecting that he had selected 
Theodore C. Jarvi, a private attorney, to represent him.  In 
the May 2007 order, the Court granted the parties' joint 
motion for remand, and in a letter dated later that month, 
Mr. Jarvi wrote VA to notify the Department that he was 
withdrawing as the veteran's representative "for any and all 
purposes," and requested that VA "remove any Power of 
Attorney and/or VA Form 21-22a from the file and direct all 
future correspondence to the claimant."  He provided a copy 
of the letter to the veteran.

In a July 2007 letter to Mr. Jarvi, the Board noted that the 
Board's September 2005 decision had been appealed to the 
Court, which had remanded the case back to the Board.  In a 
letter dated later that month, Mr. Jarvi stated, "I received 
the enclosed letter which reflects that I have Power of 
Attorney for [the veteran].  Please be advised that I no 
longer represent [the veteran] which I notified you of on May 
30, 2007.  I would appreciate your removing me as his power 
of attorney immediately."  The veteran's attorney added, 
"By copy of this letter, I am again, advising [the veteran] 
that I no longer represent him and forwarding him a copy of 
the letter you sent to me for his response."  (Emphasis in 
original).

In an August 3, 2007, letter to Mr. Jarvi, with a copy to the 
veteran, the Board acknowledged receipt of his May 30, 2007, 
and July 16, 2007, letters in which he stated that he was 
withdrawing as attorney representative for the veteran for 
all purposes.  The Board stated that the purpose of the 
letter was to advise him that he submitted an insufficient 
withdrawal notice because it did not meet the requirements of 
38 C.F.R. § 20.608.  The Board noted that he had filed an 
Attorney-Client Fee Contract BVA Denial/CVA Agreement and a 
VA Form 21-22a, both of which he and the veteran signed.  

The Board advised Mr. Jarvi that where, as here, a case is 
certified to the Board, VA is required to continue to 
recognize a representative until:  (1) A claimant revokes his 
authority to act in writing, (2) a claimant properly 
designates a new representative, or (3) a motion to withdraw 
as representative is filed with the Board and the motion is 
granted.  The Board explained that because this case was 
certified to the Board and the claims file does not contain a 
revocation of his authority to act on the veteran's behalf or 
a designation of a new representative, and a motion to 
withdraw was not granted, Mr. Jarvi continues to be the 
authorized representative for the veteran.

The Board informed Mr. Jarvi, in the August 2007 letter that 
in order for him to withdraw, pursuant to 38 C.F.R. 
§ 20.608(b)(2), good cause would include evidence of his 
extended illness or incapacity, failure of the appellant to 
cooperate with presentation of the appeal, and other factors 
that make the continuation of representation impossible, 
impractical, or  unethical.  The Board stated that such a 
motion must be filed with the Senior Deputy Vice Chairman and 
include a signed statement that a copy of the motion was 
mailed to the appellant by first class mail postage prepaid 
and include the address where the copy was mailed.  

In the August 3, 2007, letter, the Board informed Mr. Jarvi 
that he needed to respond to the letter within the remainder 
of the 90-day period provided to him by the Board's July 11, 
2007, letter.  If he failed to do so, the Board advised Mr. 
Jarvi that it would proceed to adjudicate the veteran's 
appeal.  To date, Mr. Jarvi has not filed a response and the 
veteran has not withdrawn his appointment in favor of Mr. 
Jarvi.  In light of the above, and given the veteran's clear 
intent to be represented, the Board has identified Mr. Jarvi 
as his representative on the title page of this decision.

Finally, in a June 2003 decision, the Board denied the 
veteran's claim of service connection for post-traumatic 
stress disorder (PTSD).  In a signed statement filed at the 
RO in May 2007, the veteran asserted entitlement to service 
connection for this condition.  In light of the above, the 
Board finds that the veteran has asserted an informal 
application to reopen a claim of service connection for PTSD.  
To date, VA has taken no action as to this application and 
this claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2007 joint motion for remand, as to the veteran's 
claims of service connection for bleeding in the stomach, 
subdural hematoma, and for wrist, ankle, neck, elbow and knee 
disabilities, the parties agreed that the Board erred in 
identifying multiple documents, and particularly, those other 
than a March 2004 letter, to satisfy VA's duty to notify the 
veteran of the evidence necessary to substantiate these 
claims.  The March 2004 notice letter does not apprise the 
veteran of the elements necessary to establish a claim of 
service connection based on a qualifying chronic disability 
under 38 C.F.R. § 3.317, which includes disability due to 
undiagnosed illness, due to medically unexplained chronic 
multi symptom illness, and for disabilities under this 
section for which presumptive service connection is 
available.  Further, not surprisingly, the March 2004 letter 
did not advise the veteran of the December 2006 amendment to 
38 C.F.R. § 3.317(a)(1) that extended the presumptive period 
under this section to December 31, 2011.  In light of the 
above, the Board finds that it has no discretion and must 
remand these claims to ensure that the veteran receives 
proper notice pursuant to 38 U.S.C.A. § 5103(a) (West 2002).

In the May 2007 joint motion for remand, the parties, citing 
the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), also agreed that VA had not provided the veteran a 
letter notifying him of the elements necessary to 
substantiate his respiratory, fatigue and headache claims 
under 38 U.S.C.A. § 5103(a).  As such, the Board has no 
discretion and must remand these claims for the issuance of a 
content-complying notice letter to comply with the Court's 
May 2007 order granting the parties' joint motion to remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 
Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding 
that the duty to ensure compliance with the Court's order 
extends to the terms of the agreement struck by the parties 
that forms the basis of the joint motion to remand).  

Further, the Board notes that in his statements and 
testimony, the veteran reported receiving regular VA care.  
Records of his VA treatment, however, dated since April 2004, 
have not been associated with the claims folder.  Because 
records generated by a VA facility that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators, VA must obtain these 
records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Thus, for this 
reason as well, the Board has no discretion and must remand 
this matter to obtain those records.  

Finally, in November 2005, the veteran filed a copy of a 
letter he received from the Social Security Administration 
(SSA) indicating that he was awarded disability benefits from 
that agency.  Because the SSA's decision and the records upon 
which the agency based its determination may be relevant to 
VA's adjudication of his pending claims, VA is obliged to 
attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For this reason as 
well, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his attorney a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and medical 
and lay evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if 
any, VA will attempt to obtain on his 
behalf.  The letter should also request 
that the veteran provide any evidence 
in his possession that pertains to the 
claim.  

With respect to his bleeding in the 
stomach, subdural hematoma, and wrist, 
ankle, neck elbow and knee claims, the 
letter must discuss the elements 
necessary to substantiate a claim of 
service connection based on a 
qualifying chronic disability under 
38 C.F.R. § 3.317, to specifically 
include undiagnosed illness.  

As to his application to reopen claims 
of service connection for respiratory 
disorder, fatigue and headaches, in the 
letter the RO must state the basis of 
the prior denials and indicate what 
evidence is necessary to substantiate 
that element or elements required to 
establish service connection that were 
found insufficient.

2.  The RO should request, directly 
from the SSA, complete copies of any 
medical records related to a claim 
asserted by the veteran for disability 
benefits from that agency, as well as a 
copy of any disability determination 
made by SSA.  All attempts to fulfill 
this development should be documented 
in the claims file.  If the search for 
these records is negative, that should 
be noted and the veteran must be 
informed in writing.  

3.  The RO should obtain any pertinent 
medical records from the Phoenix, 
Arizona, VA Medical Center, dated since 
April 2004.

4.  Then the RO should adjudicate the 
veteran's claims.  If the benefits 
sought on appeal are not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
veteran and his attorney an opportunity 
to respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

